Citation Nr: 1418981	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  05-20 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to July 1976.

This appeal comes before the Board of Veterans' Appeal (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has re-characterized and combined the issues of entitlement to service connection for thoracic and lumbar spine disorders, as the rating schedule for the spine evaluates them as one disability.  See 38 C.F.R. § 4.714a.

The Veteran testified before a Decision Review Officer (DRO) at the RO in May 2005.  She was subsequently afforded a Travel Board hearing in October 2010 before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings are associated with the claims file.

The Board most recently remanded the claim for additional evidentiary development in January 2014.  The Board finds there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, a thoracolumbar spine disorder is proximately due to or the result of the Veteran's service-connected left ankle disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2003).


CONCLUSION OF LAW

A thoracolumbar spine disability was aggravated by the service-connected left ankle sprain. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Here, the disposition of the claim being decided below is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.

Law and Analysis

The Veteran contends that her thoracolumbar spine disorder is due to her service-connected left ankle disability due to an uneven gait.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

Pursuant to law and regulation in effect prior to October 10, 2006, disabilities which are proximately due to or the result of a service-connected disease or injury are to be granted service connection.  When service connection is thus established for a secondary condition, the secondary condition is to be considered a part of the original condition.  See 38 C.F.R. § 3.310 (effective prior to October 10, 2006).  

Effective October 10, 2006, an increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, is to be service connected.  In reaching a determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected condition) in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. § Part 4) for evaluating that particular nonservice-connected disorder.  See 71 Fed. Reg. 52,744-47 (September 7, 2006).  

In this case, the Veteran's claim for service connection was received in October 2003.  As such, her claim is controlled by the more liberal regulations governing awards of secondary service connection in effect prior to October 10, 2006.  

The Veteran clearly has a current disability as she has been diagnosed with degenerative changes of the lumbar and thoracic spine.  She also has a service connected disability of left ankle sprain.  The only question is whether there is a relationship between the two conditions.

This is a complicated case where the Veteran has alleged two inservice back injuries, was involved in a post-service motor vehicle accident and also reported an altered gait from a service connected condition.  The back pain at times has been attributed to multiple different causes, including pregnancies, age and motor vehicle accidents.  

Regardless of the cause of the back pain, the Board finds there is an approximate balance of evidence to find that the altered gait aggravated the back pain.  

In a December 2008 VA treatment note, the Veteran's physician indicated that her low back pain was likely exacerbated over time due to her chronic left ankle pain. No rationale for this opinion was provided.  

In an October 2013 response to the Board's remand, the VA examiner concluded the Veteran's current condition was less likely aggravated by her service-connected left ankle, commenting that the December 2008 opinion lacked explanation and there was no significant antalgic gait noted on examination. 

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

While the October 2013 VA examination concluded it was less likely the left-ankle caused or aggravated the back disorder, this opinion is of limited probative value as it failed to account for competent and credible testimony of a limp and multiple VA treatment records noting the presence of an altered gait.  See May 2005 DRO hearing, October 2010 Board hearing, lay statements of Veteran and spouse, VA treatment records March 2006, April 2006, October 2008, December 2008; April 2011 VA examination, February 2014 VA examination. 

On the other hand, there is a December 2008 statement of a VA physician noting that the low back pain was likely aggravated over time from the chronic left ankle pain.  This physician, however, failed to provide a full rationale for his opinion. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Although the December 2008 opinion did not include a rationale for his conclusion, the Board notes that the report reflects the physician was well-informed of the Veteran's history, and the opinion was not equivocal in nature.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

In light of the competent and credible testimony at the DRO and Board hearings and resolving all doubt in the Veteran's favor, the Board finds there is approximate balance of positive and negative evidence, and the Veteran is afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b).  Accordingly, the criteria for service connection for a thoracolumbar spine disorder are met and the claim is granted.


ORDER

Entitlement to service connection for a thoracolumbar spine disorder is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


